Eiber, J.,
dissents in part, and votes to modify the judgment, by deleting the provision imposing a four-month term of imprisonment to run concurrently with the term of five years’ probation, and substituting therefore a provision requiring the *802defendant to perform community service as a condition of probation, and thereupon to affirm the judgment as so modified, and to remit the matter to the Supreme Court, Kings County, to set the terms of such community service, with the following memorandum, in which Lawrence, J., concurs: In my view, the judgment appealed from should be modified by deleting the provision imposing a four-month term of imprisonment as a condition of probation, and substituting therefor a provision requiring the defendant to perform community service.
Although I harbor no doubt that the defendant was properly convicted of bribery and although his conduct in this regard cannot be condoned, due consideration should be given to the fact that the defendant’s previous record is unblemished and that he endeavored to obtain a liquor license from the appropriate authorities but was unsuccessful in his quest. Moreover, during the course of his negotiations with the police officers involved, the defendant manifested his desire to run a "clean” enterprise, as evidenced by his request for the return of a metal detector which had been used to screen patrons and which was seized by the police during a prior raid of the social club. The defendant, a hard-working individual and the father of two, expressed his remorse and submitted a report prepared by the Consultants for Criminal Justice Alternatives wherein it was recommended that a sentence of community service would best serve the rehabilitative needs of the defendant.
Under the circumstances, I am inclined to conclude that requiring the defendant to participate in a substantial and meaningful community service project, in addition to probation, is an appropriate and sufficient sanction and that confinement, as a condition of probation, in this case, would be completely counterproductive.